                                                                                          5/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                              15-cr-551 (AJN)
  Alberto Pena,
                                                                                  ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       On May 4, 2021, the Defendant filed a motion to modify the terms of his conditions of

supervised release. The government has not responded to the Defendant’s motion. The

government has until May 24, 2021 to respond to the motion.



       SO ORDERED.

 Dated: May 21, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
